Name: Commission Regulation (EC) No 251/94 of 3 February 1994 amending Regulation (EC) No 28/94 on the supply of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 31 /10 Official Journal of the European Communities 4. 2. 94 COMMISSION REGULATION (EC) No 251/94 of 3 February 1994 amending Regulation (EC) No 28/94 on the supply of white sugar as food aid rHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Article 1 For lot F of Regulation (EC) No 28/94, point 16 of the Annex is replaced by the following : ' 16. Address of warehouse and, if appropriate, port of landing : Entrepot Croix-Rouge haÃ ¯tienne,Having regard to Council Regulation (EEC) No 3972/86of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Immeuble n ° 18, Pare industriel Shodecosa Port-au-Prince Distance port : 3 km'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas Commission Regulation (EC) No 28/94 (3) issued an invitation to tender for the supply, as food aid, of 1 167 tonnes of sugar ; whereas some of the conditions specified in the Annex to the Regulation should be altered, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p . 1 . 0 OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 6, 8 . 1 . 1994, p . 6.